Exhibit 10.34

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

STOCK OPTION TERM SHEET – 2008

 

 

SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors
Stock Plan (the “SLM Plan”).

In connection with the separation (the “Separation”) of the publicly-traded bank
holding company pursuant to that certain Separation and Distribution Agreement
(the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation,
which entity was renamed as of April 29, 2014 as SLM Corporation (“SLM BankCo”),
and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

In connection with the Separation, then outstanding grants under the SLM Plan
are required by the terms of the Separation Agreement to be modified and/or
canceled and modified and/or new awards granted in respect of the outstanding
awards, such grants to be under either or both of the SLM Plan or the Navient
Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the
SLM Plan required by the Separation Agreement are being made by the Compensation
and Personnel Committee of the Board of Directors of SLM BankCo.

            (the “Optionee”) was granted on May 8, 2008 (the “Original Grant
Date”) Net-Settled Stock Options under the SLM Plan (the “Original Grant”).

The Original Grant is hereby canceled.

The Compensation and Personnel Committee of the Board of Directors of NewCo (the
“Committee”) hereby grants to Optionee Net-Settled Options (the “Substitute
Grant”) under the NewCo Plan with terms and conditions set out below. By
agreement of even date herewith Optionee is also receiving in respect of the
Original Grant a grant of net-settled options under the SLM Plan.

FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to
Optionee named below a non-qualified stock option (the “Option”) to purchase any
part or all of the number of shares of the Corporation’s $0.01 par value common
stock (the “NewCo Common Stock”) that are covered by this Option, as specified
below, at the Exercise Price per share specified below and upon the terms and
conditions set forth in this term sheet (“Term Sheet”) and the NewCo Plan, each
as may be amended from time to time. In the event of any conflict between the
provisions of this Agreement and the provisions of the NewCo Plan, the terms of
the NewCo Plan shall control, except as expressly stated otherwise herein. The
terms of this Term Sheet and the NewCo Plan together constitute the “Option
Agreement”.

 

Name of Optionee:

                                        
                                         
                                       

Grant Date:

   April 30, 2014

Number of Shares covered by Option:

                                        
                                                                             

Exercise Price Per Share:

   $14.2901

 

Page 1 of 5



--------------------------------------------------------------------------------

Exhibit 10.34

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

STOCK OPTION TERM SHEET – 2008

 

 

 

Expiration Date:

   May 8, 2018

Vesting Schedule:

   The Options are vested by reason of the terms and conditions of the Original
Grant.

Exercise Right Upon Termination:

   Vested Options must be exercised within five years after the date Optionee
ceases to be a member of the Board of Directors of the NewCo (the “NewCo Board”)
or a subsidiary or the Expiration Date, whichever occurs first.

The following terms and conditions apply to the Option.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall
not be treated as a termination upon the Separation under the Original Grant and
the Separation shall not be treated as a Change in Control under the SLM Plan
and the NewCo Plan.

 

1. Definitions. Unless otherwise stated, any capitalized terms not defined
herein shall have the meanings as described in the SLM Plan as in effect
immediately prior to the Distribution Date (as defined in the Separation
Agreement).

“Subsidiary” means any joint venture, corporation, partnership or other entity
as to which the Corporation, whether directly or indirectly, has more than 50%
of the (i) voting rights or (ii) rights to capital or profits.

 

2. Transferability. Pursuant to the November 20, 1997 resolution of the
Corporation’s Board of Directors, all or any part of an Option may be
transferred by Optionee by will or by the laws of descent and distribution. In
addition, Optionee may transfer all or any part of any Option to “Immediate
Family Members.” “Immediate Family Members” means children, grandchildren,
spouse or common law spouse, siblings or parents of the Optionee or bona fide
trusts, partnerships or other entities controlled by and of which all
beneficiaries are Immediate Family Members of the Optionee. Any Options that are
transferred are further conditioned on the Optionee’s transferees and Immediate
Family Members agreeing to abide by the Corporation’s then current stock option
transfer guidelines.

 

3. Exercise of the Option. These Options shall be exercised only in accordance
with the terms of the NewCo Plan and this Agreement. Each exercise shall be for
no fewer than fifty (50) shares, other than an exercise for all remaining Option
shares. Upon exercise of all or part of these Options, the Optionee shall pay
the Option Price to the Corporation only in the following manner: either (i) by
cash or certified or cashier’s check, (ii) by arrangement with a broker where
payment is made pursuant to an irrevocable direction to the broker to sell
sufficient Option shares and pay the entire Option Price to the Corporation in
cash, or (iii) by delivery of shares of NewCo Common Stock that have been owned
by Optionee for at least six months. The value of any such shares delivered as
payment of the Option Price shall be such shares’ fair market value as indicated
by the price per share of the Corporation’s common stock at the time of
exercise. In addition to

 

Page 2 of 5



--------------------------------------------------------------------------------

Exhibit 10.34

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

STOCK OPTION TERM SHEET – 2008

 

 

 

  the exercise methods specified above, the Optionee may exercise Options using
a net-settled method under which the Optionee shall receive from the Corporation
the number of shares of common stock resulting from the following formula: the
total number of Options exercised less “shares for the option cost”. “Shares for
the option cost” equals the Option exercise price multiplied by the number of
Options exercised divided by the Fair Market Value of common stock at the time
of exercise, rounded up to the nearest whole share. The Corporation shall pay
the option holder in cash the amount, if any, by which the Fair Market Value of
the “shares for the option cost” exceeds the Option exercise price multiplied by
the number of options exercised.

 

4. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

300 Continental Drive

Newark, DE 19713

If to the Optionee, to the address listed on record.

 

5. Board Interpretation. The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the NewCo Board and,
where applicable, the Compensation and Personnel Committee of the Board of
Directors (the “Committee”) concerning any questions arising under this
Agreement or the NewCo Plan.

 

6. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

7. Securities Law Compliance; Restrictions on Resales of Option Shares. The
Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any exercise of the Option
and/or any resales by the Optionee or other subsequent transfers by the Optionee
of any shares of NewCo Common Stock issued as a result of the exercise of the
Option, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions that may be necessary in the absence of an effective
registration statement under the Securities Act of 1933, as amended, covering
the Option and/or the NewCo Common Stock underlying the Option and
(c) restrictions as to the use of a specified brokerage firm or other agent for
exercising the Option and/or for such resales or other transfers. The sale of
the shares underlying the Option must also comply with other applicable laws and
regulations governing the sale of such shares.

 

Page 3 of 5



--------------------------------------------------------------------------------

Exhibit 10.34

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

STOCK OPTION TERM SHEET – 2008

 

 

 

8. Data Privacy. As an essential term of this Option, the Optionee consents to
the collection, use and transfer, in electronic or other form, of personal data
as described in this Option Agreement for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the NewCo Plan. By
entering into this Agreement and accepting the Option, the Optionee acknowledges
that the Corporation holds certain personal information about the Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary, tax rates
and amounts, nationality, job title, any shares of stock held in the
Corporation, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding, for the purpose
of implementing, administering and managing the NewCo Plan (“Data”). Optionee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the NewCo Plan, that these
recipients may be located in jurisdictions that may have different data privacy
laws and protections, and Optionee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the NewCo Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Optionee or the Corporation may elect to deposit any
shares of NewCo Common Stock acquired upon exercise of the Option. Optionee
acknowledges that Data may be held only as long as is necessary to implement,
administer and manage the Optionee’s participation in the NewCo Plan as
determined by the Corporation, and that Optionee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing Optionee’s consent
may adversely affect Optionee’s ability to participate in the NewCo Plan.

 

9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any options granted under the NewCo Plan by
electronic means or to request Optionee’s consent to participate in the NewCo
Plan by electronic means. Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the NewCo Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Optionee’s term of service with the
Corporation and thereafter until withdrawn in writing by Optionee.

 

10. Stockholder Rights. The Optionee shall not be deemed a stockholder of the
Corporation with respect to any of the shares of NewCo Common Stock subject to
the Options, except to the extent that such shares shall have been purchased and
transferred to the Optionee. The Corporation shall not be required to issue or
transfer any shares of NewCo Common Stock purchased upon exercise of the Options
until all applicable requirements of law have been complied with and such shares
shall have been duly listed on any securities exchange on which the NewCo Common
Stock may then be listed.

 

11. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision

 

Page 4 of 5



--------------------------------------------------------------------------------

Exhibit 10.34

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

STOCK OPTION TERM SHEET – 2008

 

 

 

  shall be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise deleted, and the remainder of this Agreement
shall not be affected except to the extent necessary to reform or delete such
illegal, invalid or unenforceable provision. The headings in this Agreement are
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect. The
Optionee shall cooperate and take such actions as may be reasonably requested by
the Corporation in order to carry out the provisions and purposes of the
Agreement. The Optionee is responsible for complying with all laws applicable to
Optionee, including federal and state securities reporting laws.

The Optionee must contact Merrill Lynch to accept this grant and agree to the
terms and conditions in this Agreement, the applicable plan document, any terms
and conditions documents and all other applicable documents. By accepting the
Option Agreement, Optionee acknowledges that he or she has received and read,
and agrees that this Option shall be subject to this Term Sheet and the NewCo
Plan. At any time, copies of the NewCo Plan may be obtained by contacting Eric
Watson at (703) 984-6756.

 

Page 5 of 5